— Stein, J.
Appeal from an order of the Court of Claims (Ferreira, J.), entered February 25, 2010, which denied claimant’s motion for reargument.
Claimant, an inmate, was allegedly injured in November 2008 when a prison vehicle, in which he was being taken for medical treatment, struck another vehicle. In April 2009, claimant moved for permission to file a late notice of intention to file a claim and to file a claim against defendant for his alleged injuries. The Court of Claims denied the motion and claimant did not file a notice of appeal from that determination. Claimant thereafter moved for reargument. The Court of Claims denied the motion and claimant now appeals from that order. Inasmuch as the denial of a motion for reargument is not appealable, this appeal must be dismissed (see Matter of Jackson v Smith, 6 AD3d 1016, 1017 n [2004], lv denied 3 NY3d 667 [2004]; Matter of Suarez v Filion, 281 AD2d 743, 744 [2001]).
Cardona, P.J., Malone Jr., McCarthy and Egan Jr., JJ., concur. Ordered that the appeal is dismissed, without costs.